Per Curiam :  Public Roads: Warning to work The Legislature has prescribed the manner of warning hands to work upon the public highways. The warning may be given personally or by leaving a written notice at the usual place of abode of the person warned, in some conspicuous place. Service cannot be had by leaving the notice with the wife of the person to be warned, because this manner of giving notice is not within the provisions of the statute. Barnett v. State, 35 Ark., 501; Bruce v. Arrington, 22 Ark., 362. If the conversation of the overseer with the defendant is relied upon as notice it must appear to have occurred more than three days before the time fixed for the work. There was evidence upon which a jury might find that the defendant was liable to road duty. The instruction given by the court of its own motion as to the sufficiency of the notice was error, and for that the judgment is reversed and cause remanded for a new trial.